FILED
                             NOT FOR PUBLICATION                           DEC 15 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FRANCISCO MURCIA-NAJARRO,                        No. 11-73983
AKA Francisco Murcia,
                                                 Agency No. A095-013-224
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Francisco Murcia-Najarro, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      The record does not compel the conclusion that Murcia-Najarro’s untimely

asylum application was filed within a reasonable period of time from the denial of

his application for temporary protected status. See 8 C.F.R. § 1208.4(a)(5); Dhital

v. Mukasey, 532 F.3d 1044, 1050 (9th Cir. 2008) (application filed 22 months after

expiration of lawful nonimmigrant status was not reasonable). Thus, Murcia-

Najarro’s asylum claim fails.

      Murcia-Najarro does not contend he suffered past persecution. Substantial

evidence supports the agency’s determination that Murcia-Najarro failed to

establish the government of El Salvador is unable or unwilling to control the

people he fears. See Truong v. Holder, 613 F.3d 938, 941-42 (9th Cir. 2010) (per

curiam); Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005) (record did

not compel finding petitioner faced persecution by the government or forces the

government was unwilling or unable to control). Thus, Murcia-Najarro’s

withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of Murcia-

Najarro’s CAT claim because he failed to show that it is more likely than not that

                                          2                                     11-73983
he would be tortured by or with the consent or acquiescence of the government if

returned to El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008).

      PETITION FOR REVIEW DENIED.




                                        3                                   11-73983